                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARLENE HENDERSON, et al.,                         Case No. 14-cv-03544-WHO
                                                        Plaintiffs,
                                   8
                                                                                            ORDER ON DISCOVERY DISPUTE
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 108
                                  10     COUNTY OF SANTA CRUZ, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          James Henderson, a former inmate at the Santa Cruz County Jail Mental Health Unit,

                                  14   murdered his parents Joseph and Edyth Henderson sometime after he was released from jail. In

                                  15   this action, Marlene Henderson, James’s sister and daughter of Joseph and Edyth, alleges that

                                  16   various Santa Cruz County municipal agencies acted wrongfully in releasing James Henderson.

                                  17   This case was originally stayed pending the outcome of the criminal case. The stay was lifted

                                  18   once James Henderson was convicted of two counts of first degree murder with special

                                  19   circumstances. Parties are now in the midst of discovery and dispute over requests that would

                                  20   require defendants to produce the medical and health records of James Henderson.

                                  21          Defendants believe that they cannot produce the medical and mental health records of

                                  22   James Henderson without his authorization or a court order. Plaintiffs contend that James

                                  23   Henderson lacks the capacity to consent to the release of his records by reason of his severe

                                  24   mental disabilities, which was alleged in his criminal trial to be the impetus of his murder of his

                                  25   parents. Instead, they argue that defendants are still required to produce the requested records

                                  26   because the parties have entered into a qualified protective order.

                                  27          Plaintiffs point to the applicable provisions of the federal Health Insurance Portability and

                                  28   Accountability Act (“HIPAA”), 45 C.F.R. § 164.512(e). Section 164.512 subsection (e) of
                                   1   HIPAA allows disclosure of information in the course of judicial and administrative proceedings.

                                   2   Disclosures may be compelled “[i]n response to a subpoena, discovery request, or other lawful

                                   3   process, that is not accompanied by an order of a court or administrative tribunal,” if either the

                                   4   individual whose information has been requested has been given notice of the request or

                                   5   reasonable efforts have been made by the requesting party to secure a “qualified protective order.”

                                   6   See 45 C.F.R. § 164.512(e)(ii)(A)-(B).

                                   7          A qualified protective order is defined as “an order of a court or of an administrative

                                   8   tribunal or a stipulation by the parties to the litigation or administrative proceeding” that meets the

                                   9   following two requirements:
                                                     (A) Prohibits the parties from using or disclosing the protected health
                                  10                 information for any purpose other than the litigation or proceeding for
                                                     which such information was requested; and
                                  11                 (B) Requires the return to the covered entity or destruction of the
                                                     protected health information (including all copies made) at the end of
                                  12                 the litigation or proceeding.
Northern District of California
 United States District Court




                                  13   45 C.F.R. § 164.512(e)(v).

                                  14          Here, parties have agreed to a protective order. [Dkt. No. 81]. Section 7.1 of the

                                  15   protective order satisfies the first requirement as it limits the use of protected material disclosed or

                                  16   produced in this case for litigation purposes only. Section 13 satisfies the second requirement

                                  17   because it details the process at final disposition, particularly that “each Receiving Party must

                                  18   return all Protected Material to the Producing Party or destroy such material.” Notably, under

                                  19   section 14, parties have already “agree[d] that all documents produced by Defendant County of

                                  20   Santa Cruz containing James Henderson’s medical, mental health or other sensitive information

                                  21   shall be designated as ‘CONFIDENTIAL’ under this Protective Order and handled accordingly.”

                                  22          Therefore, I find that HIPAA does not preclude production of the medical and mental

                                  23   health records because the protective order adequately safeguards James Henderson’s privacy

                                  24   rights. See, e.g., Hutton v. City of Martinez, 219 F.R.D. 164, 167 (N.D. Cal. 2003) (ordering

                                  25   municipality entity to produce medical and workers’ compensation files of police officer in civil

                                  26   rights suit because there was already a protective order in the case that adequately protected police

                                  27   officer’s privacy); Allen v. Woodford, No. CVF051104OWWLJO, 2007 WL 309485, at *5 (E.D.

                                  28   Cal. Jan. 30, 2007) (45 CFR § 164.512(e) permits the disclosure of third-party medical records
                                                                                          2
                                   1   covered by HIPPA so long as there is a satisfactory protective order in place); Mayfield v. Orozco,

                                   2   No. 2:13-CV-02499 JAM AC, 2016 WL 8731367, at *3 (E.D. Cal. July 1, 2016) (ordering

                                   3   production of documents and responses to interrogatories subject to a HIPAA-compliant

                                   4   protective order).1

                                   5          IT IS HEREBY ORDERED that defendants produce to plaintiff within 20 days of this

                                   6   Order the requested medical and mental health records, in accordance with the HIPAA-compliant

                                   7   protective order in this case. Plaintiffs also seek an order for production for other categories of

                                   8   documents that defendants previously agreed to produce. Defendants indicate that they will

                                   9   produce them on or before May 1, 2020.

                                  10          IT IS SO ORDERED.

                                  11   Dated: April 6, 2020

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                     William H. Orrick
                                  14                                                                 United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   1
                                         Defendants’ cite to the five-factor test in Tucson Woman’s Clinic v. Eden, 379 F.3d 531, 553 (9th
                                  26   Cir. 2004) is inapposite. The Ninth Circuit in that case was evaluating whether a particular state
                                       statutory scheme regulating abortion clinics violated the Fourth and Fourteenth Amendment rights
                                  27   of physicians. The five-factor test was used to determine whether the governmental interest in
                                       obtaining information outweighed the individual’s privacy interest. By contrast, the relevant
                                  28   question here is whether a government entity can produce medical and mental health records of a
                                       third-party.
                                                                                          3
